DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Status
This Office Action is in response to the communication filed on 15 August 2022. Claims 7 and 14 have been cancelled, claims 1, 8, and 15 have been amended, and new claim 21 has been added. Therefore, claims 1-6, 8-13, and 14-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that the “objective function” recited in the claims is not apparently described as to what it is, or is not – i.e., what constitutes an objective function and what does not – nor does there appear to be any concrete examples of one. Therefore, within the light of the specification – and since considered to be a breadth issue, the term “objective function” is understood by its plain meaning to indicate any function (e.g. an algorithm, expression, or rule) that has an objective (e.g., a goal). Therefore, any rule or decision process regarding an objective (e.g., a rule or decision that would accept or decline a transaction, a rule or decision that would indicate real time decisioning (RTD) or exclude RTD, a rule or decision process indicating from a transaction history that a transaction is appropriate, anticipated, expected, etc., or any other such rule or decision process) is considered “an objective function”.
The Examiner further notes that, apparently, that an “exclude account list” is a list the excludes the account from requiring or having real-time decisioning (RTD) applied to it for accepting or declining a transaction, which may also be viewed as a “whitelist” for the transaction processing – see, e.g., Applicant ¶¶ 0003, 0010, 0017, 0079, 0082-0083).

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 8,924,279, hereinafter Liu) in view of Faith et al. (U.S. Patent Application Publication No. 2011/0066493, hereinafter Faith).

Claim 1: Liu discloses a computer-implemented method for false decline mitigation, comprising:
obtaining, with at least one processor of a transaction service provider system, an objective function associated with an issuer system (see Liu at least at, e.g., column:lines 4:58-5:27, 19:49-59, 13:4-18, 13:43-44; citation by number only hereinafter);
receiving, with the at least one processor of the transaction service provider system, transaction data associated with a transaction associated with an account identifier (8:5-23);
in response to determining that the account identifier is not included in an exclude account list, processing, with the at least one processor of the transaction service provider system, the transaction using the one or more RTD rules (8:24-35);
receiving, with the at least one processor of the transaction service provider system, from the issuer system, before or with receipt of an authorization or denial response associated with the transaction from the issuer system, alert data generated by the issuer system in response to the issuer system determining that the transaction satisfies one or more case creation (CC) rules, wherein the one or more CC rules create a case associated with the transaction at the issuer system, and wherein the transaction service provider system receives the alert data from the issuer system before the case created by the one or more CC rules is resolved at the issuer system to provide a case creation transaction outcome indicating that the transaction was one of a false decline, a true decline, a false authorization, and a true authorization (4:64-66, “These optimized business rules are given to the issuer, at step 104, as business rule sets”, Fig. 7 and 12:50-59:
If the optimized business rules show that there should be a real time decline to authorize the received transaction, then the transaction is declined at sub-step 1 and the process moved to sub-step 2 of step 704. If the optimized business rules show that the transaction is to be authorized, the process moves to sub-step 4 of step 704.
At sub-step 2, in a case creation process, a case is created to further investigate the transaction for potential fraud. At sub-step 3, the investigation is concluded and the case is resolved to end the process.

These paragraphs indicate at least 3 scenarios – the first paragraph (at 12:50-55) indicates real-time decline or authorization. The second paragraph (at 12:56-59) specifically indicates that before the case is concluded and resolved, “a case is created to further investigate … for potential fraud”. Liu at 12:663-13:3 then recites that 
In a Tertiary Fraud Remediation process of the flowchart in FIG. 7, a passive fraud mitigation step can be performed, as indicated by sub-step 5 of step 706. A passive fraud mitigation step can be as simple as forming, addressing, and sending an alert, such as an electronic mail (e-mail) alert, to one or more appropriate recipients, should the optimized business rules so warrant the handling of the received transaction.

This paragraph indicates sending “an alert … to one or more appropriate recipients”, where Liu 10:25-48 indicates the business rules optimizer receives information from the issuer to formulate and optimize the business rules that form the basis for case creation as at 12:50-59, and as such are apparently the most appropriate recipients. And the case being resolved (as at Liu 12:58-59) would appear to necessarily result in one of a false or true authorization or decline.)

processing, with the at least one processor of the transaction service provider system, before the case created by the one or more CC rules is resolved at the issuer system to provide the case creation transaction outcome indicating that the transaction was one of a false decline, a true decline, a false authorization, and a true authorization, the alert data to update the exclude account list to include the account identifier (12:58-59, “the case is resolved to end the process”, 14:11-30, filtering criteria as an exclude account list, or “whitelist”);
receiving, with the at least one processor of the transaction service provider system, subsequent transaction data associated with a subsequent transaction associated with the account identifier (15:30-32, ”These teachings can be used to determine a set of transaction authorization rules that can be used to deny or authorize transaction so as to reduce fraud”); and
in response to determining that the account identifier is included in the exclude account list, authorizing, with the at least one processor of the transaction service provider system, the subsequent transaction for the account identifier without applying the one or more RTD rules to the subsequent transaction (15:30-32, ”These teachings can be used to determine a set of transaction authorization rules that can be used to deny or authorize transaction so as to reduce fraud”, which indicates that no RTD is applied subsequent to the transaction – the optimized rules are applied instead), wherein the subsequent transaction is authorized before receiving, from the issuer system, the case creation transaction outcome indicating that the transaction was one of a false decline, a true decline, a false authorization, and a true authorization (9:5-7, where 8:8:50-9:4 indicates that STIP rules are applied, and “STIP is a backup system that provides authorization services on behalf of an issuer, such as issuer 300, when the issuer or its authorizing processor is unavailable” (at 8:53-56); therefore, authorization per the rules when appropriate is before a false/true decline or authorization from the issuer).
Liu, however, does not appear to explicitly disclose training, with the at least one processor of the transaction service provider system, a neural network, based on prior transaction data associated with one or more prior transactions, to optimize the objective function, wherein the objective function depends on one or more probabilities of the one or more prior transactions being falsely declined by one or more real-time decisioning (RTD) rules; providing, with the at least one processor of the transaction service provider system, the trained neural network; and processing using the trained neural network. Faith, however, teaches a transaction payment processing system (Faith at 0029, 0032, 0036), that use transaction data (Faith at 0031, 0032, 0043) and neural network processing (Faith at 0041, 0046, 0058) in relation to fraud problems such as false declines (Faith at 0013, 0043), such that “data concerning a consumer is accessed …. The data may include, but is not limited to, transaction records, financial records, consumer profile data, consumer preference data (with regards to merchants, types of goods or services, etc.), transaction location or frequency data for previous transactions (e.g., to provide a prediction that the consumer may engage in a specific transaction because of the consumer's location, the consumer's preference for a specific merchant, the consumer's behavior of regularly conducting a certain type of transaction), etc. …. After access, the consumer related data is processed to generate a set of one or more ‘expected’ or ‘predicted’ transactions", where “The data processing or analysis techniques may take the form of neural networks” (Faith at 0046) and then “a transaction authorization request is received … [that] will typically contain information about the consumer (such as identification, account number, security or access data, etc.) and information about the transaction for which authorization is being requested (such as amount, identification of the merchant, location, etc.). If required, the authorization request may be processed (as depicted at stage 308) to enable its comparison to one or more expected or predicted transactions …. After any required processing, the authorization request data is compared to a list or set of expected or predicted consumer transactions …. to cause the payment processor to decide that a transaction risk assessment is not necessary” (Faith at 0048) in order to “reduce[ ] both the data processing burden on the payment processor and the number of transactions for which authorization is denied” (Faith at 0015). Therefore, the Examiner understands and finds that training a neural network to optimize an objective function (such as whether to perform further risk assessment or RTD) that depends on probabilities of prior transaction false declines by RTD rules as well as providing the, and processing by, the neural network are applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to reduce computation burden and reduce false declines.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the risk assessment of Liu with the risk assessment white listing of Faith in order to train a neural network to optimize an objective function (such as whether to perform further risk assessment or RTD) that depends on probabilities of prior transaction false declines by RTD rules as well as providing the, and processing by, the neural network in order to reduce computation burden and reduce false declines.
The rationale for combining in this manner is that training a neural network to optimize an objective function (such as whether to perform further risk assessment or RTD) that depends on probabilities of prior transaction false declines by RTD rules as well as providing the, and processing by, the neural network are applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to reduce computation burden and reduce false declines as explained above.

Claim 2: Liu in view of Faith discloses the computer-implemented method of claim 1, wherein training the neural network to optimize the objective function further comprises:
determining, with the neural network, the one or more probabilities of the one or more prior transactions being falsely declined by the one or more RTD rules (Liu at 8:50-9:7, Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above); and
modifying, using the objective function, one or more parameters of the neural network (Liu at 8:50-9:7, Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above). 

Claim 3: Liu in view of Faith discloses the computer-implemented method of claim 2, wherein the objective function further depends on one or more amounts of the one or more transactions (Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above). 

Claim 4: Liu in view of Faith discloses the computer-implemented method of claim 1, further comprising:
providing, with the at least one processor, an issuer interface to the issuer system (Liu at 4:58-5:27, 8:65-9:4);
receiving, with the at least one processor, via the issuer interface from the issuer system, issuer input (Liu at 4:58-5:27, 8:65-9:4); and
determining, with the at least one processor, the objective function based on the issuer input (Liu at 4:58-5:27, 8:65-9:4). 

Claim 5: Liu in view of Faith discloses the computer-implemented method of claim 4, further comprising: providing, with the at least one processor, via the issuer interface to the issuer system, design feedback data associated with at least one of a number of false declined transactions and a number of true decline transactions for the issuer system (Liu at 4:58-5:27, 8:65-9:4). 

Claim 6: Liu in view of Faith discloses the computer-implemented method of claim 1, further comprising:
after authorizing the subsequent transaction without applying the one or more RTD rules to the subsequent transaction, receiving, from the issuer system, the transaction outcome (Liu at 12:12-28, 12:41-13:3). 

Claims 8-13 and 15-20 are rejected on the same basis as claims 1-6 above since Liu in view of Faith discloses a computing system for false decline mitigation, comprising: one or more processors programmed and/or configured to  perform the same or similar activities as indicated at claims 1-6 above (at claims 8-14), and a computer program product comprising at least one non-transitory computer-readable medium including program instructions for false decline mitigation that, when executed by at least one processor, cause the at least one processor to perform the same or similar activities as indicated at claims 1-6 above (at claims 15-20) (Liu at 6:9-56, Fig. 2; Faith at 0016, 0024, 0029, 0032, 0063, Figs. 1 and 5, as combined above and using the rationale as at the combination above)

Claim 21: Liu in view of Faith discloses the computer-implemented method of claim 1, further comprising:
providing, with the at least one processor, a user interface that communicates with a rule validator module via a data loader module (10:25-48, rules based on communication of past transaction histories, 10:65-11:3, 11:24-43, rules may be adjusted, implemented, and/or uploaded, 11:44-12:11, ad hoc requests may be made for vetting, 13:19-27, “Upon receipt from the end user's model parameters and methodology, the VRM optimizer trains the model, validates the model, and then converts the model to business rules. Incremental benefits of the business rule are calculated. These business rules are sorted according to threshold metrics. A report can be made as to the marginal and cumulative expected return from an implementation of the business rules. Thereafter, a recommendation is made where the business rules are found to exceed the user's threshold metric(s).”)
submitting, with the at least one processor, using the data loader module, a user requested rule file to the rule validator module (10:25-48, rules based on communication of past transaction histories, 10:65-11:3, 11:24-43, rules may be adjusted, implemented, and/or uploaded, 11:44-12:11, ad hoc requests may be made for vetting, 13:19-27, “Upon receipt from the end user's model parameters and methodology, the VRM optimizer trains the model, validates the model, and then converts the model to business rules. Incremental benefits of the business rule are calculated. These business rules are sorted according to threshold metrics. A report can be made as to the marginal and cumulative expected return from an implementation of the business rules. Thereafter, a recommendation is made where the business rules are found to exceed the user's threshold metric(s).”); and
receiving, with the at least one processor, using the data loader module, a response report file from the rule validator module, wherein the rule validator module stores fraud data submitted by issuers and/or account holders through an independent process in a form of a flat file in a fraud transactions (TXNs) database of the rule validator module, wherein the rule validator module further stores historical transaction data from an independent risk management plan (RMP) module in a historical transaction (TXNs) database of the rule validator module, wherein the rule validator module further includes a process supervisor module, a local data processor module, and a rules validation process module, and wherein the rules validation process module reads fraudulent transactions from the fraud TXNs database and historical transactions from the historical transaction TXNs database and performs rules validation in-memory using the local data processor module based on the fraudulent transactions and the historical transactions to provide the results in the response report file (10:25-48, rules based on communication of past transaction histories, 10:65-11:3, 11:24-43, rules may be adjusted, implemented, and/or uploaded, 11:44-12:11, ad hoc requests may be made for vetting, 13:19-27, “Upon receipt from the end user's model parameters and methodology, the VRM optimizer trains the model, validates the model, and then converts the model to business rules. Incremental benefits of the business rule are calculated. These business rules are sorted according to threshold metrics. A report can be made as to the marginal and cumulative expected return from an implementation of the business rules. Thereafter, a recommendation is made where the business rules are found to exceed the user's threshold metric(s).”).

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.

Applicant argues that Liu does not disclose the amended portion of the claims (Remarks at 11-114); however, Liu discloses a further alert to the transaction service provider as explained at the current rejections. Therefore, this argument is considered not persuasive.

Applicant then argues new dependent claim 21, and the Examiner notes that this is addressed above at the current rejections. Therefore, this argument is considered not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adjaoute (U.S. Patent Application Publication Nos. 2015/0227935, 2016/0063502, and 2018/0150843), each discussing artificial intelligence, including neural networks, as addressing fraud at transaction or payment processing, such as for false declines.
Anderson et al. (U.S. Patent Application Publication No. 2014/0108251, hereinafter Anderson) discusses generating a white list of consumer accounts for expeditious processing of non-fraudulent payment transactions (see, e.g., Anderson at 0048, 0071).
Marr, Bernard, The Amazing Ways How Mastercard Uses Artificial Intelligence To Stop Fraud and Reduce False Declines, Forbes, dated 30 November 2018, downloaded from https://www.forbes.com/sites/bernardmarr/2018/11/30/the-amazing-ways-how-mastercard-uses-artificial-intelligence-to-stop-fraud-and-reduce-false-declines/?sh=276874a02165 on 9 November 2021, indicating at least that a “quantum leap in the ability to both detect fraud and reduce false declines has come about through its acquisition of California-based artificial intelligence specialists Brighterion” (Marr at 2).
Pourfallah et al. (U.S. Patent No. 9,589,266, hereinafter Pourfallah) discusses a healthcare payment platform that enables restricted-use account authorization, including via use of RTD (see, e.g., Pourfallah at 3:9-4:3, 57:38-41).
Richey et al. (U.S. Patent Application Publication No. 2003/0233292, hereinafter Richey) discusses
A system for facilitating payment transaction disputes is provided. According to one aspect of the system, a user, such as an issuer, is allowed to use the system to resolve a disputed transaction. Based on information provided by a cardholder, the issuer is able to use the system to retrieve transactional information relating to the disputed transaction reported by the customer for review. When the issuer uses the system to retrieve information relating to the disputed transaction, a case folder is created. The case folder is a repository for storing all the relevant information and documentation relating to the disputed transaction. Using the information retrieved by the system, the issuer then determines whether to initiate a dispute. Alternatively, the system can also be used by an acquirer to respond to a dispute, usually on behalf of one of its merchant. If a dispute is responded to, a questionnaire is then created by the system. Alternatively, the issuer may decline to initiate a dispute and either seek additional information from the cardholder or deny the cardholder's inquiry. The case folder and the questionnaire are created for a specific disputed transaction. The questionnaire is designed to capture information from the cardholder and/or the issuer relating to the disputed transaction. The questionnaire may be pre-populated with previously retrieved transactional information which is stored in the case folder. Relevant documents in support of the disputed transaction may also be attached as part of the questionnaire. Various parties to the dispute may then provide relevant information (including supporting documentation) to the system. The relevant information provided by the parties is maintained in the case folder. The system then keeps track of the relevant timeframes for the case folder to ensure that each party to the dispute is given the correct period of time to respond during the processing of a dispute. Prior to filing the dispute for arbitration or compliance, the system permits the parties to resolve the dispute amongst themselves without the help of an arbiter through pre-arbitration and pre-compliance. If the parties to the dispute are unable to resolve the dispute on their own, the system also permits the parties to resolve the dispute via arbitration or compliance with the help of an arbiter. The system provides the arbiter with access to the case folder to allow the arbiter to render an informed decision on the dispute.
(at Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622